Title: Littleton W. Tazewell to Thomas Jefferson, 11 September 1811
From: Tazewell, Littleton W.
To: Jefferson, Thomas


          
                  Dear Sir; 
                  Norfolk. 
                     September 11. 1811.
          I have been flattering myself during the whole summer, with the hope of having it in my power to pay a visit to the Mountain Country, and in the course of my projected tour I contemplated calling upon you; but the situation of my family, and some perplexing business which I have found greatly 
                  great difficulty in adjusting, has protracted my stay here to so late a period, that I find myself now compelled to abandon my intended journey—  
		  Being thus disappointed in the pleasure I anticipated from a personal interview with you, I am compelled to write to you upon the subject of business, which has heretofore frequently engaged our attention, I allude to the claim of Welch against you—On the first of October annually I remit to that Gentleman my account, shewing the transactions of the preceding year, to which by his directions I always subjoin a statement of
			 the debts due 
                  him yet uncollected, with notes of the times when payment of all or any part of such debts may be expected—In my last years statement I remarked upon your debt, that I had received
			 your assurances, that you would make provision for its payment out of the proceeds of your crops as they accrued, and your other engagements would permit; so that he might expect to receive a
			 part if
			 not the whole of this claim during the course of the then next year—That year is now about expiring, and I have therefore to request of you to inform me, if you can conveniently enable me to make
			 a
			 remittance to Mr Welch about the period I have mentioned, or if not, to say to me when I may inform him he may expect such remittance, and how much.
          I am very respectfully Sir your mo: obdt servt
                  Littn: W Tazewell
        